





Letter Regarding
Restricted Stock Unit Award Under CONSOL Energy Inc. Equity Incentive Plan
("Plan")
(for Employees, no Deferral Election)


CONSOL Energy Inc. (including its subsidiaries, the "Company") hereby awards you
restricted stock units under the Plan. The terms and conditions of this award
are set forth in this letter, the "Terms and Conditions" attachment hereto and
the Plan. To the extent the terms and conditions set forth in this letter or the
attachment differ in any way from the terms set forth in the Plan, the terms of
the Plan shall govern.
Capitalized terms not otherwise defined herein or in the "Terms and Conditions"
attachment hereto shall have the meanings ascribed to them in the Plan.
Name of Recipient:
______________________________________________________
Award Date:
January 31, 2014
Number of Shares Subject to Award:
_________ shares of the Company’s common stock
Vesting Schedule:
Except as otherwise provided in the Terms and Conditions attached to this
letter, 100% upon your completion of five years of continuous employment with
the Company over the five (5)-year period measured from the Award Date.
Issuance Schedule:
The shares which vest under your restricted stock units will be issued to you on
the vesting date or if the vesting date is not a business day, on the
immediately following business day (or as soon as reasonably practicable but in
no event later than the 15th day of the third month following such date),
subject to your satisfaction of all applicable income and employment withholding
taxes.

You have sixty (60) days following the date of this letter in which to sign and
return to the Company the Acknowledgment section below in order to indicate your
acceptance of the terms and conditions of your award as set forth above and in
the attached Terms and Conditions. If you do not do so, your award will become
null and void.


ACKNOWLEDGMENT
I hereby acknowledge and accept the terms and conditions of the restricted stock
unit award evidenced hereby, including the attached TERMS AND CONDITIONS. I
further acknowledge and agree that this letter, the attached terms and
conditions and the provisions of the Plan set forth the entire understanding
between the Company and me regarding my entitlement to receive the shares of the
Company’s common stock regarding such award and supersede all prior oral and
written agreements on that subject.


SIGNATURE:     _____________________________


PRINTED NAME: ____________________________
DATED: __________________________________, 20__


_________________________________                                    J. Brett
Harvey                                     President and Chief Executive Officer



1



--------------------------------------------------------------------------------





TERMS AND CONDITIONS
The restricted stock units under the Company’s Equity Incentive Plan ("Plan")
will entitle you to receive shares of the Company’s common stock in a series of
installments over your period of continued employment with the Company. Each
unit represents the right to receive one share of common stock following the
vesting date of that unit. Unlike a typical stock option program, the shares
will be issued to you, without any cash payment required from you. However, you
must pay the applicable income and employment withholding taxes (described
below) when due.
The terms and provisions of your award are subject to the provisions of the
Plan. A copy of the Plan is available upon request from Human Resources or on
the Company's intranet site.
Other important features of your award may be summarized as follows:
Acceleration of Vesting Events: All of the shares subject to your award will
vest (i.e., will not be subject to forfeiture) upon the occurrence of any of the
following events, and (except as otherwise specified below) such vested shares
will be delivered to you on such date (or as soon as administratively practical
thereafter but in no event later than 15th day of third month following such
date):
-    the closing market price of the Company’s Common Stock equals or exceeds
$55.00 per share for a period of fifteen consecutive trading days (provided that
if such acceleration event occurs prior to the third anniversary of the Award
Date, the delivery of your vested shares will be paid on the third anniversary
of the Award Date, provided you are employed with the Company on such date);
-    your Separation from Service due to Incapacity Retirement as defined under
the Company's Employment Retirement Plan, as in effect at that time (provided
that in such event, the delivery of your vested shares will continue to be paid
on the date on which those shares would normally have vested);
-    your Separation from Service with the Company by reason of your death or as
part of a reduction in force as specified and implemented by the Company; or
-    completion of a Change in Control (as such term is defined in the Plan).
Notwithstanding the foregoing, in no event will any special vesting of your
shares occur should your employment with the Company be terminated for Cause (as
such term is defined in the Plan) or should you leave the Company’s employ for
any reason other than in connection with one of the second, third or fourth
accelerated vesting events specified above.
Notwithstanding the foregoing or any provision contained herein to the contrary,
the delivery of any vested shares shall be delayed until six (6) months after
your Separation from Service to the extent required by Section 409A(a)(2)(B)(i)
of the Code as provided under the terms of the Plan.
Forfeitability: Should you cease employment under circumstances which do not
otherwise entitle you to accelerated vesting of the unvested shares subject to
your award, then your award will be cancelled with respect to those unvested
shares, and the number of your restricted stock units will be reduced
accordingly. You will thereupon cease to have any right or entitlement to
receive any shares of common stock under those cancelled units.

2



--------------------------------------------------------------------------------



Should your employment be terminated for "Cause" (as defined in the Plan) or
should you breach any of the non-competition or proprietary information
covenants set forth in the Covenants section below, then not only will your
award be cancelled with respect to any unvested shares at the time subject to
your award, but you will also forfeit all of your right, title and interest in
and to any shares which have vested under your award and which are held by you
at that time. The certificates for any vested shares you hold at the time of
such termination or breach must be promptly returned to the Company, and the
Company will in addition impose an immediate stop transfer order with respect to
those certificates. Accordingly, upon such termination of your employment or
breach of any of your non-competition or proprietary information covenants
below, you will cease to have any further right or entitlement to receive or
retain the shares of common stock subject to your forfeited award. In addition,
to the extent you have sold any of your vested shares within the six (6)-month
period ending with the date of your termination for Cause or your breach of any
covenant set forth in the Covenants section below or at any time thereafter,
then you will be required to repay to the Company, within ten (10) days after
receipt of written demand from the Company, the cash proceeds you received upon
each such sale, provided such demand is made by the Company within one year
after the date of that sale.
Transferability: The shares issued to you following the vesting of your award
will be registered under the federal securities laws. Sales of those shares will
be subject to any market black-out periods the Company may impose from time to
time and must be made in compliance with the Company’s insider trading policies
and applicable securities laws.
Prior to your actual receipt of the shares in which you vest under your award,
you may not transfer any interest in your award or the underlying shares or
pledge or otherwise hedge the sale of those shares, including (without
limitation) any short sale, put or call option or any other instrument tied to
the value of those shares. However, your right to receive any shares which have
vested under your restricted stock units but which remain unissued at the time
of your death may be transferred pursuant to the provisions of your will or the
laws of inheritance following your death.
Federal Income Taxation: You will recognize ordinary income for federal income
tax purposes on the date the shares which vest under your award are actually
issued to you, and you must satisfy your income tax withholding obligation
applicable to that income. The amount of your taxable income will be equal to
the closing selling price per share of the Company’s common stock on the New
York Stock Exchange on the issue date times the number of shares issued to you
on that date.
FICA Taxes:      You will be liable for the payment of the employee share of the
FICA (Social Security and Medicare) taxes applicable to the shares subject to
your award at the time those shares vest, and not at the time they are
subsequently issued. No additional FICA taxes will be due when the shares are
actually issued. FICA taxes will be based on the closing selling price of the
shares on the New York Stock Exchange on the date those shares vest under the
award.
Withholding Taxes: You must pay all applicable federal and state income and
employment withholding taxes when due. Those taxes will be deducted from your
paycheck on the pay day coincident with or next following the date on which such
liability arises, unless you elect to satisfy your withholding tax liability
through one of the following methods as indicated by you on the election form:
-    the delivery of your separate check payable to the Company,
-    your instruction to the Company to withhold from the total number of shares
of Company common stock deliverable to you the number of shares having a Fair
Market Value equal to the applicable minimum statutory tax withholding
requirements as determined in

3



--------------------------------------------------------------------------------



accordance with the Plan; provided, however, in the event the full amount of
your taxes cannot be satisfied through share withholding, the remaining amount
must be paid by delivery of your separate check payable to the Company,
-    as otherwise provided under the terms of the Plan.
Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the shares subject to your
award until you become the record holder of those shares following their actual
issuance to you and your satisfaction of the applicable withholding taxes.
Dividend Equivalent Rights: Should a regular cash dividend be declared on the
Company’s common stock at a time when unissued shares of such common stock are
subject to your award, then the number of shares at that time subject to your
award will automatically be increased by an amount determined in accordance with
the following formula, rounded down to the nearest whole share:
X = (A x B)/C, where
X    =    the additional number of shares which will become subject
            to your award by reason of the cash dividend;    
A    =    the number of unissued shares subject to this award as of
            the record date for such dividend;
B    =    the per share amount of the cash dividend; and
C    =    the closing selling price per share of the Company’s
                common stock on the New York Stock Exchange on the
                payment date of such dividend.
The additional shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued shares of common stock
to which they relate under the award.
Other Adjustments: In the event of any stock split, stock dividend,
recapitilization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award.
Covenants: As a further condition to your right and entitlement to receive the
shares of the Company’s common stock subject to your award, you hereby agree to
abide by the terms and conditions of the following non-competition and
proprietary information covenants:
Non-Competition Covenant.


You hereby acknowledge and recognize the highly competitive nature of the
business of the Company and its Affiliates (as such term is defined in the Plan)
and accordingly agree that during the term of your employment and for a period
of two years immediately thereafter:


(a)    You will not directly or indirectly engage in any business which is in
competition with any line of business conducted by the Company or any of its
Affiliates,

4



--------------------------------------------------------------------------------



including (without limitation) any engagement as an officer, director,
proprietor, employee, partner, investor (other than as a holder of less than 1%
of the outstanding capital stock of a publicly traded corporation), consultant,
advisor, agent or sales representative, in any geographic region in which the
Company or any of its Affiliates conduct any such competing line of business.


(b)    You will not perform (or otherwise solicit the performance of) services
for any customer or client of the Company of any of its Affiliates.


(c)    You will not directly or indirectly induce any employee of the Company or
any of its Affiliates to (i) engage in any activity or conduct which is
prohibited pursuant to this non-competition covenant or (ii) terminate such
individual’s employment with the Company or any of its Affiliates. Moreover, you
will not directly or indirectly employ or offer employment (in connection with
any business which is in competition with any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least 12 months.


(d)    You will not directly or indirectly assist others in engaging in any of
the activities which are prohibited under subparagraphs (a) through (c) above.


It is expressly understood and agreed that although you and the Company consider
the foregoing restrictions to be reasonable, should a final judicial
determination be made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provision of this agreement will not
be rendered void but shall be deemed amended to apply as to such maximum time
and territory and to such maximum extent as such court may judicially determine
or indicate to be enforceable. Alternatively, should any court of competent
jurisdiction find that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


        

5



--------------------------------------------------------------------------------



Proprietary Information Covenant.


You and the Company agree that certain materials, including (without limitation)
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, you will
not at any time during or after your employment with the Company disclose or use
for your own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided
that the foregoing shall not apply to information which is not unique to the
Company or any of its Affiliates or which is generally known to the industry or
the public other than as a result of your breach of this covenant. You agree
that upon termination of your employment with the Company for any reason, you
will immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates. You further
agree that you will not retain or use for your own account at any time any trade
names, trademark or other proprietary business designation used or owned in
connection with the business of the Company or any of its Affiliates.


Notwithstanding anything contained herein to the contrary, this Agreement shall
not prohibit disclosure of proprietary confidential information if (i) it is
required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which your legal rights and obligations as an employee or under
this Agreement are at issue; provided, however, that you shall, to the extent
practicable and lawful in any such event, give prior notice to the Company of
your intent to disclose proprietary confidential information so as to allow the
Company an opportunity (which you shall not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate.


Failure to Enforce Not A Waiver: The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


Legends: The Company may at any time place legends referencing the provisions of
this Agreement, and any applicable federal or state securities law restrictions
on all certificates, if any, representing the shares relating to this award.


Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.


Amendments: This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms and conditions of this award,
impose conditions on the timing and effectiveness of the issuance of the shares,
or take any other action it deems necessary or advisable, to cause this award to
comply with Section 409A of the Code (or an exception thereto).


Section 409A: This Award is intended to comply with Section 409A of the Code (or
an exception thereto) and the regulations promulgated thereunder and shall be
construed accordingly. Notwithstanding,

6



--------------------------------------------------------------------------------



you recognize and acknowledge that Section 409A of the Code may impose upon you
certain taxes or interest charges for which you are and shall remain solely
responsible.


Notices: Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Corporate Secretary of the Company at the principal
office of the Company and, in your case, to your address as shown in the records
of the Company or to such other address as may be designated in writing by
either party.


Award Subject to Plan: This Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Agreement will govern and prevail.


Entire Agreement: Except as otherwise provided in this Agreement, this Agreement
and the Plan are: (i) intended to be the final, complete, and exclusive
statement of the terms of the agreement between you and the Company with regard
to the subject matter of this Agreement; (ii) supersede all other prior
agreements, communications, and statements, whether written or oral, express or
implied, pertaining to that subject matter; and (iii) may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, oral or
written, and may not be explained or supplemented by evidence of consistent
additional terms.
    
Prospectus: An updated prospectus summarizing the principle features of that
plan has been prepared and distributed by the Company; additional copies of the
updated prospectus are available upon request from the Corporate Secretary at
the Company’s executive offices at 1800 Washington Road, Pittsburgh,
Pennsylvania 15241. Attached hereto is a special supplement to such prospectus
which provides certain other relevant information concerning your award. Please
review both the updated plan prospectus and the supplement carefully so that you
fully understand your rights and benefits under your award and the limitations,
restrictions and vesting provisions applicable to the award.


Employment at Will: Nothing in the program will provide you with any right to
continue in the Company’s employ for any period of specific duration or
interfere with or otherwise restrict in any way your rights or the rights of the
Company to terminate your service at any time for any reason, with or without
cause. Your employee status with the Company will accordingly remain at will.



    





7



--------------------------------------------------------------------------------



EXHIBIT I
SUMMARY PLAN DESCRIPTION FOR
EQUITY INCENTIVE PLAN






